            Case 2:20-cv-00828-MCE-DB Document 19 Filed 10/06/20 Page 1 of 3


 1   William M. Huse, Esq. (IN #31622-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: whuse@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6
     Designated Counsel for Service
 7
 8   Eileen T. Booth, Esq. (CSB #182974)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com

12   Counsel for Defendant Trans Union, LLC

13
                               UNITED STATES DISTRICT COURT
14
                              EASTERN DISTRICT OF CALIFORNIA
15
                                     SACRAMENTO DIVISION
16
      DOTTY STANLEY,                                         )   CASE NO. 2:20-cv-00828-MCE-
17              Plaintiff,                                   )   DB
                                                             )
18           vs.                                             )
                                                             )   STIPULATION AND ORDER OF
19    EQUIFAX INFORMATION SERVICES, LLC;                     )   DISMISSAL WITH PREJUDICE
      TRANS UNION LLC; WELLS FARGO BANK,                     )   AS TO DEFENDANT TRANS
20    N.A.; and LOANME, INC.;                                )   UNION, LLC ONLY
                   Defendants.                               )
21                                                           )
                                                             )
22
23          Plaintiff Dotty Stanley (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
24
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
25
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
26
     with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own costs
27
28   and attorneys’ fees.

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-00828-MCE-DB
                                            Page 1 of 3
           Case 2:20-cv-00828-MCE-DB Document 19 Filed 10/06/20 Page 2 of 3


 1                                           Respectfully submitted,
 2
 3   Date: August 24, 2020                   /s/Joseph Angelo (w/ consent)
                                             Joseph B. Angelo, Esq.
 4                                           Gale, Angelo, Johnson & Pruett, P.C.
 5                                           1430 Blue Oaks Blvd., Suite 250
                                             Roseville, CA 95747
 6                                           Telephone: (916) 290-7778
                                             Fax: (916) 721-2767
 7                                           E-Mail: jangelo@gajplaw.com
 8
                                             Counsel for Dotty Stanley
 9
10
     Date: August 24, 2020                    /s/William M. Huse
11                                           William M. Huse, Esq. (IN #31622-49)
                                                (admitted Pro Hac Vice)
12                                           Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
13
                                             Zionsville, IN 46077
14                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
15                                           E-Mail: whuse@schuckitlaw.com
16
                                             Lead Counsel for Defendant Trans Union, LLC
17
18                                           Eileen T. Booth, Esq. (CSB #182974)
19                                           Jacobsen & McElroy PC
                                             2401 American River Drive, Suite 100
20                                           Sacramento, CA 95825
                                             Telephone: 916-971-4100
                                             Fax: 916-971-4150
21                                           E-Mail: ebooth@jacobsenmcelroy.com
22                                           Local Counsel for Defendant Trans Union, LLC
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-00828-MCE-DB
                                            Page 2 of 3
            Case 2:20-cv-00828-MCE-DB Document 19 Filed 10/06/20 Page 3 of 3


 1                                               ORDER
 2          PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS HEREBY
 3   ORDERED that all claims of Plaintiff Dotty Stanley against Defendant Trans Union, LLC,
 4   only, are DISMISSED, with prejudice. Plaintiff Dotty Stanley and Defendant Trans Union,
 5   LLC shall each bear their own costs and attorneys’ fees, and this case shall proceed against the
 6   remaining Defendants.
 7          IT IS SO ORDERED.
 8
     Dated: October 6, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-00828-MCE-DB
                                            Page 3 of 3
